Citation Nr: 1623171	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  09-33 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

2.  Entitlement to an earlier effective date for dependency allowance. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to March 1987 with additional service in the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the VA RO.

This case was previously before the Board in July 2015, when the Board, in part, granted a separate rating of 10 percent for radiculopathy of the left lower extremity.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's July 2015 decision to the extent that it denied entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.  

The issue of entitlement to an earlier effective date for dependency allowance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDING OF FACT

Radiculopathy of the left lower extremity is manifested by symptoms that approximate no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  Furthermore, the Court's April 2016 Joint Motion identified no errors in notice provided to the Veteran.  The notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA and private treatment records, have all been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided with examinations in April 2004, December 2007, November 2009, and September 2014.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Of note, the Veteran appealed the prior Board decision, but did not take issue with the medical evidence of record in the JMR.  Rather, the Veteran and his representative argued that the Board failed to properly consider the evidence.  Therefore, there is no allegation of inadequacy with regard to any VA examination.

The Veteran has not requested a hearing before a member of the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).

Turning to the facts in this case, the Board's July 2015 decision awarded the Veteran a 10 percent disability evaluation for radiculopathy of his left lower extremity.  Incomplete paralysis of the sciatic nerve warrants a 10 percent evaluation when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Complete paralysis of the sciatic nerve is rated 80 percent and contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  The rating schedule does not define terms such as "mild," "moderate," or "severe."  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2015).
The Board will now address the evidence of record.  As an initial matter, the April 2016 Joint Motion concluded that the Board had failed to adequately consider evidence that was potentially favorable to the Veteran, including the results of September 2008 and November 2009 VA examinations.  The Board will thus closely examine the entirety of the evidence to determine whether an evaluation in excess of 10 percent for left leg radiculopathy is warranted.

The Veteran filed the claim of entitlement to service connection that forms the basis of this appeal in September 2003.  He underwent a VA examination in April 2004, at which time he denied using either assistive devices or braces, he denied any history of falls, and he reported being able to walk up to four miles.  A neurological examination of the Veteran was unremarkable.  In November 2004, the Veteran complained of pain that radiated down his left leg behind the knee.  The Veteran's deep tendon reflexes were 2+ (normal) and equal in the knees and ankles, and the Veteran's strength was intact.  In March 2005, the Veteran denied any radiation of his low back pain.  

In a private record from August 2007, the Veteran reported that he ran twice weekly for 30 minutes, and he lifted weights three to four times weekly.  In September 2007, the Veteran complained of pain that radiated down his left leg, and he reported experiencing some numbness in his left foot.  

The Veteran underwent an additional VA examination in December 2007, at which time he described feeling some pain down the lateral portion of his left leg and numbness in his left foot.  The Veteran could walk less than one mile.  He complained of leg/foot weakness, but denied any numbness, paresthesia, falls, or unsteadiness.  Motor examination showed active movement against full resistance, and normal sensory and reflex examinations.  The examiner found no evidence of sciatica of the left lower extremity during physical examination and instead noted that the Veteran's sciatica was only subjective in nature.

In a private record from March 2008, the Veteran denied experiencing symptoms of weakness.  The Veteran indicated that he enjoyed basketball, running twice weekly, and weightlifting twice weekly.  The Veteran was noted to be in no apparent distress and had a normal gait.  

The Veteran underwent an additional VA examination in September 2008, at which time he reported experiencing radiating pain in his left leg every day.  The Veteran complained of numbness in his left foot a few times weekly after prolonged sitting or standing, which lasted up to 30 minutes.  The Veteran indicated that he "sometimes" and "occasional[ly]" had pain radiating down to his leg.  The Veteran generally described his back pain as having an intensity of 8/10.  The Veteran indicated that he experienced four or five major flare-ups of back pain in the last couple of years with severe pain radiating to his leg.  The Veteran indicated that such pain was incapacitating, lasted from a day to three weeks, and required him to stay in bed.  The Veteran's last severe flare-up was had occurred in June 2007, when he was out of work for three weeks.  The Veteran walked without a cane, crutches, a walker, or a brace.  He had no limitations on his ability to walk, but indicated that he had experienced "a few falls in the past."  The Veteran's sensory examination was intact to touch, pinprick, and vibration.  Motor and reflex examinations were normal.  The examiner noted that the Veteran had "intermittent symptoms of left leg radiculopathy with normal neurologic exam."

In a private record from December 2008, the Veteran complained of experiencing achiness in his calves especially at night when at rest.  The Veteran indicated that he worked in a jail and used the stairs, and such symptoms started in the early summer.  The clinician indicated that the Veteran was negative for arthralgias, joint stiffness, or myalgias.  The Veteran complained of paresthesia in his left foot sometimes if he stood for a long time.  The Veteran denied experiencing weakness.  

In February 2009 and August 2009, the Veteran was able to ambulate and stand independently.  The Veteran had not fallen in the past 12 months, nor had he experienced any change in walking or balance.  The Veteran underwent an additional examination in November 2009, at which time he reported having recently missed work due to his radiating, severe back pain.  The Veteran complained of numbness and leg or foot weakness, but denied experiencing paresthesias, falls, or unsteadiness.  The Veteran described constant, moderate, stabbing pain radiating down his left leg.  Motor and sensory examination was normal.  Reflex examination showed normal plantar flexion, and hypoactive knee jerk and ankle jerk.  

In June 2010, the Veteran was able to ambulate and stand independently.  The Veteran had not fallen in the past 12 months, nor had he had any change in walking or balance.  

In November 2012, the Veteran sought treatment for his back pain "after a two year absence."  The Veteran reported that he had been "doing well" and his pain was "intermittent."  The Veteran could ambulate and stand independently.   

The Veteran underwent an additional VA examination in September 2014, at which time the examiner noted that the Veteran had experienced symptoms of left lower extremity sciatica for about 10 years.  The Veteran indicated that he experienced pain that would radiate down his left leg a couple of times monthly with left foot tingling and weakness.  The Veteran was able to run up to two miles three times weekly.  The Veteran indicated that he experienced flare-ups of symptoms once a year, with the flare-up lasting three to five days.  Muscle strength testing was normal, and no muscle atrophy was noted.  Reflex and sensory examination were normal.  The Veteran denied experiencing constant pain in his left lower extremity, but he endorsed experiencing mild intermittent pain, paresthesias, and numbness.  No other signs and symptoms of radiculopathy were noted.  

Turning now to an analysis of these facts, the Board cannot find that the Veteran's symptoms of left leg radiculopathy approximate symptoms of moderate incomplete paralysis or worse at any time, as would be required for a rating in excess of 10 percent.

The Board notes that the objective manifestations of the Veteran's left leg radiculopathy are inconsistent with a finding that the Veteran has experienced moderate incomplete paralysis of the sciatic nerve for any distinct period of time during the course of his appeal.  Neurological examination of the Veteran's left leg was normal in April 2004, November 2004, December 2007, September 2008, and September 2014.  The Board notes that while the Veteran showed a hypoactive knee and ankle jerk in November 2009, motor, sensory, and reflex examination were otherwise normal.  Upon review of this evidence, the Board finds that these objective manifestations of the Veteran's left leg radiculopathy, which show a mild impairment at most, are inconsistent with a finding that the Veteran suffered from incomplete moderate paralysis or worse at any time.

With that said, the Board has not limited its analysis simply to the objective manifestations of the Veteran's left leg radiculopathy.  Instead, the Board has carefully considered the Veteran's subjective complaints of symptoms in the context of the entirety of the evidence of record.  The Board must note that the Veteran characterized his symptoms with the greatest severity during his September 2008 and November 2009 compensation examinations.   While the Board acknowledges the Veteran's self-described symptoms during these two examinations, it cannot find that the evidence of record otherwise supports the Veteran's account of the severity of his symptoms.  In the context of actually seeking treatment for his left leg radiculopathy from clinicians, the Veteran consistently described symptoms of a lesser severity.  For example, in September 2007, the Veteran reported experiencing radiating pain with some numbness.  In August 2007 and March 2008, the Veteran reported to private clinicians an ability to engage in both running and weight-lifting multiple times weekly.  In December 2008, again to a private clinician, the Veteran indicated that he had experienced nighttime achiness in his calves only since the early summer and occasional paresthesias in his left foot only after standing for a long time.  Indeed, the Veteran did not seek medical treatment for two years before November 2012, at which time he reported that he was "doing well".  

Thus, despite careful consideration of the Veteran's self-reported symptoms, particularly during the September 2008 and November 2009 compensation examinations, the Board cannot find that the totality of the evidence, including the Veteran's statements to other clinicians and the objective clinical evidence of record, presents a symptom picture most consistent with a finding that the Veteran's left leg radiculopathy resulted in symptoms approximating moderate incomplete paralysis or worse.  

Of note, the regulations suggest that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Here, even sensory testing was consistently normal, as were motor and reflex testing.  Additionally, no atrophy was shown.

It is not disputed that the Veteran's radiculopathy is painful at times, but it is for that reason that the 10 percent rating is assigned.  

In sum, the weight of the credible evidence demonstrates that the neurological manifestations affecting the Veteran's left lower extremity do not warrant a rating in excess of 10 percent at any time; and the Veteran's claim is therefore denied.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's left leg radiculopathy that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's complaints focus on radicular symptoms such as pain.  The Board finds that such manifestations are all fully contemplated by the rating schedule for paralysis of the sciatic nerve.  

As noted, the rating schedule uses undefined terms such as mild, moderate, and severe to modify radiculopathy, and charges VA with evaluating all the evidence and symptoms, to determine the equitable and just rating.  In so doing, the Board has necessarily considered all of the Veteran's neurologic symptomatology within the context of the schedular rating that is assigned.  Therefore, referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his left leg radiculopathy.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

A rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.


REMAND

In order to appeal a RO decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or his representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

Here, in July 2015, the RO granted benefits based on dependency for the Veteran's three children.  In August 2015, the Veteran expressed disagreement as to the effective date of the dependency awards.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand this issue to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Consider the issue of entitlement to an earlier effective date for the dependency awards listed in the July 2015 notification letter.  If the benefit sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


